DETAILED ACTION
EXAMINER’S COMMENTS, EXAMINER’S AMENDMENTS, AND REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The instant application is a national stage entry of PCT/EP2018/084703 filed on 12/13/2018, which claims priority from the foreign priority application # EP17208956.7 filed on 12/20/2017 and the benefit of priority is granted. 

Examiner’s Note
Applicant’s arguments filed on 03/10/2022 are acknowledged and have been fully considered. The examiner has re-weighed all the evidence of record. Rejections and objections not reiterated from previous actions are hereby withdrawn in light of applicant’s arguments set forth on 03/10/2022 and also in light of the phone conversation that took place on 05/19/2022. At the time of the interview that took place on 05/19/2022, the Examiner proposed an amendment to correct the equation provided in the instant specification (page 7 line 31) from “Amount of acid [grams] x molecular weight x valence = mols Acid” to “(Amount of acid [grams] ÷ molecular weight) x valence = mols Acid”. The Examiner also proposed to cancel claims 5-9, incorporate the limitations of claims 6 and 9 into claim 1, and incorporate the limitations of claim 9 into claim 17. The Examiner also proposed an amendment to amend instant claim 1 from “wherein the molar ratio of the base to acid component of the composition is greater than 1.25” to “wherein the molar ratio of the base functionalities to acid functionalities of the composition is greater than 1.25”. Applicant accepted the amendments during the interview in a phone conversation that took place on 05/19/2022.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given during phone calls by Vinisha Joshi on 05/19/2022.  Claims not mentioned here will be as found in the claim set from 03/10/2022.

Specification Amendment
The application has been amended as follows: 
Delete “Amount of acid [grams] x molecular weight x valence = mols Acid” (Page 7 line 31)
Enter “(Amount of acid [grams] ÷ molecular weight) x valence = mols Acid”

Claim Amendments
	Claims 5-9 are cancelled. 








Claim 1 reads:
A composition for iontophoretic transdermal delivery of a salt of a triptan compound, comprising: 
- a salt of a triptan compound, 
- a polyamine comprising dimethylaminoethyl-methacrylate, butylmethacrylate and methylmethacrylate, said polyamine comprising dimethylaminoethyl-methacrylate, butylmethacrylate and methylmethacrylate present in a minimum amount of 15 wt%, 
- one or more dicarboxylic acid, present in an amount ranging from greater than 1.0 % to 10.0 wt.-%, 
- 0.5 to 10.0 wt.-% (based on the total weight of the composition) of one or more monocarboxylic acids, 
- water or an aqueous solvent mixture, 
wherein the one or more dicarboxylic acids are selected from the group consisting of succinic acid, glutaric acid, adipic acid and pimelic acid,
wherein the one or more monocarboxylic acids are selected from capric acid, lauric acid, myristic acid, palmitic acid, stearic acid, arachidic acid, myristoleic acid, palmitoleic acid, oleic acid, and linoleic acid,
wherein said composition has a pH ranging from 3 to 8, and 
wherein the molar ratio of the base functionalities to acid functionalities of the composition is greater than 1.25. 

Claim 14 reads:
The composition according to claim 1, wherein the one or more dicarboxylic acids are selected from the group consisting of succinic acid and adipic acid.

Claim 17 reads:
A composition for iontophoretic transdermal delivery of a salt of a triptan compound, comprising: 
- a salt of a triptan compound, 
- from 15 to 30% of a polyamine comprising dimethylaminoethyl-methacrylate, butylmethacrylate and methylmethacrylate, 
- one or more dicarboxylic acids, 
- one or more monocarboxylic acids, and 
- water or an aqueous solvent mixture, 
wherein the dicarboxylic acid is adipic acid, present in an amount ranging from greater than 1.0 % to 10.0 wt.-%, 
wherein the one or more monocarboxylic acids are selected from capric acid, lauric acid, myristic acid, palmitic acid, stearic acid, arachidic acid, myristoleic acid, palmitoleic acid, oleic acid, and linoleic acid,
said composition has a pH ranging from 4.3 to 8, and 
wherein the molar ratio of the base functionalities to acid functionalities of the composition is greater than 1.25. 

Reasons for Allowance
The prior art does not teach or motivate a composition comprising the components, concentrations and ratios recited in instant claim 1. There isn’t an embodiment or a teaching in the prior art, alone or in combination, that would allow one of ordinary skill in the art to achieve the composition in claim 1 that results in favorable outcomes shown in the specification of the instant invention (table 2). Applicant has found that safer triptan compositions, particularly a safer sumatriptan composition, that is also stable at low temperatures. Applicant has found that significantly increasing the amount of polyamine within the triptan transdermal therapeutic systems (TTSs) and neutralizing the elevated polyamine loading with an increased amount of acid greatly improves the frigostability of the resulting triptan TTS. Applicants further determined that greatly increasing the amounts of a specific acid, i.e. a dicarboxylic acid (such as adipic acid), further promotes the frigostability of the resulting triptan TTS, surprisingly without undue sacrifice to the resulting pH and the molar base - acid ratio of such TTS composition is greater than 1.25. For these reasons, the instant invention is patent eligible. 

Conclusion
	Claims 1-4 and 10-19 are allowed with examiner’s amendments above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPARSLAN ASAN whose telephone number is (571)270-1662.  The examiner can normally be reached on 8am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.A./               Examiner, Art Unit 1613       

/MARK V STEVENS/               Primary Examiner, Art Unit 1613